ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule l:20-3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of DANIEL B. KELLEY of CHERRY HILL, who was admitted to the bar of this State in 1998;
And the Court having filed an Order on April 10, 2014, directing respondent to provide the Office of Attorney Ethics with all records and information relating to its investigation within thirty days, failing which respondent may be temporarily suspended from the practice of law without further notice;
And the Office of Attorney Ethics having submitted a certification that respondent has failed to comply with the Court’s Order;
And good cause appearing;
It is ORDERED that the petition of the Office of Attorney Ethics is granted, and DANIEL B. KELLEY is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that DANIEL B. KELLEY be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that DANIEL B. KELLEY comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by DANIEL B. KELLEY pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution *365to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State.